Citation Nr: 0403829	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
to the right ankle with swelling (right ankle disability), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946, including combat service during World War II.  
His decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to an 
increased evaluation for the veteran's service-connected 
right ankle disability.  The veteran perfected a timely 
appeal of this determination to the Board.

The Board notes that in his April 2003 Substantive Appeal and 
his statement submitted to the RO dated October 2001, the 
veteran reported that his right ankle disability had caused 
secondary injuries, including an injury to one of his knees 
due to a fall, as well as leg and hip conditions, resulting 
from his escalating right ankle condition.  To date, VA has 
not considered these claims.  They are therefore referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further 
development and adjudication.

The Board notes that the veteran was formally examined by VA 
in September 2001.  Subsequent to the September 2001 VA 
examination, the veteran submitted statements, dated October 
2001 and December 2003, in which he reported that his 
"condition is escalating," that his ankle, knee, leg and 
hip were progressing to more frequent pain and support 
weakness, and that he had resorted to using a hand cane to 
help him walk.  In addition, in his Form 9 (Appeal to the 
Board of Veterans' Appeals) dated in April 2003, the veteran 
stated that in the last year he had fallen three times.  He 
also reported that his right foot would swell causing pain 
and numbness below his right knee, sometimes causing him to 
fall.  

Because it thus appears that the veteran's condition has 
worsened, pursuant to the VCAA, the Board concludes that this 
matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

In addition, the Board observes that the veteran was afforded 
a formal VA examination in September 2001.  The Board notes, 
that in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
held that, in adjudicating the issue of entitlement to a 
higher rating for a musculoskeletal disability, VA must 
consider application of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that these factors can provide a basis 
for a higher schedular evaluation.  A review of the September 
2001 examination report reveals that the examiner did not 
address the DeLuca factors.  For this reason also this matter 
must be remanded for the veteran to undergo another VA 
examination.  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran had been receiving regular 
treatment at the Fayetteville, North Carolina, VA Medical 
Center.  No treatment records from this facility, dated 
subsequent to the May 2001, have been associated with the 
claims folder.  The Board notes these outstanding records and 
reports may well relate to the veteran's right ankle 
condition.  These records must be considered in the 
adjudication of the veteran's claim, and likely contain 
significant medical findings and conclusions.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since April 2000 for right 
ankle problems.  This should specifically 
include examination and treatment records 
of the Fayetteville, North Carolina, VA 
Medical Center, dated since May 2001.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be given 
an appropriate VA examination to 
determine the current nature, extent and 
severity of his service-connected right 
ankle disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
identify any muscle injuries or 
impairments and, if appropriate, the 
muscle group involved.  The examiner 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



